Wright, C. J.
This conviction was clearly irregular and unwarranted. The right of the State to again indict or file a second information for the offenses specified in the first and second counts, is not denied after entering a nolle prosequi as to them. But there is no principal justifying the trial of the defendant upon these counts after their withdrawal in the same proceeding, or on the same information. For this proceeding these counts ceased to have any vitality, *107any legal existence, and to try tbe defendant upon them, was to try him as it were without an indictment or information.
Judgment reversed.